Title: To John Adams from Benjamin Rush, 23 June 1781
From: Rush, Benjamin
To: Adams, John



My dear friend
Philada. June 23rd. 1781

The bearer Mr. George Harrison intends to spend a few years in a compting house in Amsterdam. He is the son of a Gentleman who once filled the first office of magistracy in our city, and his family still maintain the first rank among us. The Revd. Mr. White whose political Character and whose office as Chaplain to Congress I presume are well known to you is his Brother in law. I beg your particular Attention to him. He expects much from your friendship and interest in Amsterdam. He is a youth of an excellent character, and carries with him the good wishes of thousands for his prosperity and happiness.
Our Affairs in the South wear an agreeable Aspect. South and North Carolina are again free and independant—a few Sea ports excepted. The French and American troops act with great harmony in conjunction with each other. Paper money the bane of our morals, and characters has breathed its last , most?. Tender laws are repealed and credit both public and private begin to revive among us. Mr. Morris has accepted of the office of Financier General. You know his Abilities and industry. We anticipate the Duke of Sully’s times from his exertions of them both in his new office in the service of his country.
I beg my most respectful compts. to your late Secretary Mr. Dana—and have only to request that you would please to introduce Mr. Harrison to him.
I have the honor to be my Dr sir your faithful friend and most Hble servant

Benjn. Rush

